UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51840 ASCEND ACQUISITION CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3881465 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 525 Washington Blvd Suite 2620 Jersey City, New Jersey 07310 (Address of principal executive offices) (201) 539-2200 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ No ý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:59,011,675 shares of common stock as of July 30, 2013 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ASCEND ACQUISITION CORP. (a corporation in the development stage) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) 2012* ASSETS Current assets: Cash $ $ Prepaid asset - Total current assets Capitalized software - Equipment, net - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Bridge loan payable - Due to member Total current liabilities Deferred revenue Total liabilities Commitments and Contingencies Stockholders’ (Deficit) Equity: Preferred stock, $0.0001 par value, authorized 1,000,000 shares; none issued Common stock, $0.0001 par value, authorized 300,000,000 shares, issued and outstanding 51,206,700 and 50,926,700 shares, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ (deficit) equity ) Total liabilities and stockholders’ (deficit) equity $ $ See accompanying notes to condensed consolidated financial statements. ●- condensed from audited financial statements 2 ASCEND ACQUISITION CORP. (a corporation in the development stage) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) January 17, 2011 Three Months Three Months Six Months Six Months (Inception) Ended Ended Ended Ended to June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 June 30, 2013 Loss from Discontinued Operations $ ) $ ) $ ) $ ) $ ) Net Loss ) Net Loss Attributable to the Non-Controlling interest - Net Loss Attributable to Ascend Acquisition Corp. $ ) $ ) $ ) $ ) $ ) Weighted average shares of common stock outstanding Basic and Diluted Loss per common share attributable to discontinued operations and net loss Basic and diluted ) 3 ASCEND ACQUISITION CORP. (a corporation in the development stage) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) January 17, 2011 Six Months Six Months (Inception) Ended Ended To June 30, 2013 June 30, 2012 June 30, 2013 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Impairment of capitalized software - Loss from abandonment of equipment - Impairment of investments - - Equity loss from investment - - Bad debt expense - - Other income from deconsolidation of Rotvig Labs, LLC - - ) Stock compensation expense Compensation for software development costs - - Direct payment of operating expenses by member - - Change in operating assets and liabilities: Accrued interest receivable - ) ) Prepaid asset ) - Accounts payable and accrued expenses Payroll tax liabilities - ) - Deferred revenue - ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of equipment ) ) ) Payments related to capitalized software development costs - ) ) Reduction of cash due to the deconsolidation of Rotvig Labs, LLC - - ) Investments in private companies - - ) Purchase of convertible notes receivable - - ) Proceeds from return of investment in private companies - Net cash used in investing activities ) ) ) Cash flows from financing activities: Proceeds from convertible note payable - Proceeds from bridge loan payable - Repayment of convertible note payable - ) ) Member's contributions - - Cash acquired in reverse merger - Proceeds from related party advance - Proceeds from private placement - Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents $ ) $ $ Cash at beginning of period $ $ $ Supplemental disclosure of non-cash financing activities: Conversion of notes receivable / accrued interest into Investment in private company $
